           Case 1:17-cv-08408-ER Document 120 Filed 10/30/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 JAIME      RODRIGO           CARCHI     BURI,
 ADONAHI BRAVO, CARLOS RICO and Case No.: 1:17-cv-08408-ER
 ISAAC MORENO MOLINA, individually and
 on behalf of others similarly situated,

                                  Plaintiffs,                         JUDGMENT
                  v.

 325 H & M FOOD CORP. (d/b/a AROME
 CAFÉ), BROADWAY AROME CAFÉ LLC
 (d/b/a AROME CAFÉ), 325 BROADWAY
 CAFÉ LLC (d/b/a AROME CAFÉ), MYUNG
 S. YOO, PETER AN (A.K.A. PETER YAN),
 JIN YOUNG YOO, RAJESH N. MODI, IHAB
 AWAD, AMGAD MINA, and SACHIN SETH,

                                  Defendants.


                                                JUDGMENT

         On the ninth (9) day of October, 2020, Plaintiffs filed notices of acceptance of offers of

judgment pursuant to Rule 68 of the Federal Rules of Civil Procedure;

         NOW, it is hereby ORDREED, ADJUDGED AND DECREED as follows:

         That the Plaintiffs JAIME RODRIGO CARCHI BURI, ADONAHI BRAVO, CARLOS

RICO and ISAAC MORENO MOLINA have judgment against Defendants, Broadway Arome

Café LLC, Rajesh N. Modi, and Sachin Seth’s (collectively, “Arome Defendants”) in the amount of

$60,000.000 (Sixty Thousand Dollars and Zero Cents), which is inclusive of attorneys’ fees and

costs.

 Dated: 30th        October
        ___ day of _________________, 2020              SO ORDERED.




                                                        ____________________________________
                                                              EDGARDO RAMOS U.S.D.J.


                                                    1
